Citation Nr: 1546959	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain with compression deformity of the body of L1, and degenerative changes, including narrowing at L5-S1, in excess of 20 percent.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from February 1980 to February 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a May 2015 rating decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The February 2009 rating decision denied an increased evaluation for lumbosacral strain, which was assigned an evaluation of 20 percent from May 22, 2000.  During the pendency of the appeal, the RO issued a July 2014 rating decision decreasing the rating for lumbosacral strain from 20 percent for 10 percent effective from October 1, 2014.  In a September 2015 rating decision, the RO increased the Veteran's low back disability rating to 20 percent effective from July 9, 2014.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the evaluation was at 20 percent throughout the appeal period.  

The February 2009 rating decision also denied an increased evaluation for degenerative changes of the acromioclavicular joint in the right shoulder.  The Veteran filed a timely notice of disagreement (NOD) for both issues in January 2010.  The RO then furnished a statement of the case (SOC) in October 2012.  The Veteran filed subsequently filed a substantive appeal, VA Form 9, in November 2012.  However, he only perfected his appeal with regard to the issue listed on the title page.  Consequently, the issue relating to an increased evaluation for the right shoulder is not before the Board at this time.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's lumbosacral strain with compression deformity of the body of L1, and degenerative changes, including narrowing at L5-S1, has been manifested by functional loss approximating favorable ankylosis of the entire thoracolumbar spine; but not unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, for lumbosacral strain with compression deformity of the body of L1, and degenerative changes, including narrowing at L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in December 2008.  This letter was also provided prior to the rating decision on the claim by the AOJ in February 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in January 2009, February 2011, June 2014, and September 2015 in connection with the claim on appeal.  

In the Board's May 2015 remand, the AOJ was directed to obtain outstanding VA treatment records and to contact the Veteran and request that he provide identifying information and authorization for any relevant treatment records.  The record shows that the AOJ acquired updated VA treatment records dated through September 2015 and associated them with the claims file.  The AOJ also sent the Veteran a June 2015 letter asking that he provide the information specified by the remand.  The Veteran did not respond to this request.  "[T]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes assistance from VA, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193. Thus, the Board finds that there has been substantial compliance with the prior remand and that this appeal is ready for adjudication.  The Board also instructed the AOJ to obtain a VA examination to assess the current severity and manifestations of the Veteran's lumbar spine disability.  Such an examination was conducted in September 2015, and this examination is adequate as it provides all the necessary information to rate the Veteran's disabilities under the relevant diagnostic codes.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since he was last examined in September 2015.  The record does not reflect an allegation or evidence revealing any worsening of the lumbosacral strain since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on October 21, 2008.  Therefore, the period for consideration on appeal began on October 21, 2007, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability is currently assigned a 20 percent rating for degenerative arthritis of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  The rating criteria also references Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is established by x-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

Background

On September 23, 2008, a private medical record indicated that the Veteran be excused from September 23, 2008 to September 28, 2008.  The record indicated that the Veteran took Flexeril for back pain and directed the Veteran to follow up with his primary physician for back pain.  In a September 29, 2008 private record, the Veteran asserted that he had suffered from low back pain for the past week. The record stated that beginning in 2006, the Veteran experienced exacerbations about 2 to 3 times per year.  Before his current exacerbation, the Veteran reportedly felt a "little pop" when he was lifting on September 22, 2008.  According to the Veteran, all of his previous exacerbations were triggered by similar events.  These episodes usually subsided with stretching and rest.  His current exacerbation had responded well to a sacroiliac adjustment.  The Veteran experienced a decrease in pain and an increase in mobility, but still felt very tight. 

The Veteran exhibited normal posture, gait, and stance.  However, his lumbosacral spine had an abnormal appearance.  The range of motion for the lumbosacral spine was also abnormal.  Pain was elicited by motion, but there was no tenderness on palpation.  However, the Veteran was tender at the right sacroiliac joint.  In addition, no step deformity was observed.   Both straight leg raising and contralateral straight leg raising tests had negative results.  The Veteran did not display abnormal results during the sensory examination or the motor examination. The Veteran's bilateral knee jerk reflexes and his bilateral ankle jerk reflexes were documented as a 2 to signify normal reflexes.  

The record noted that the Veteran had never experienced any radicular symptoms.  The Veteran's peripheral nerves were normal with no peripheral neuropathy found.  In addition, the Veteran did not experience bilateral muscle spasms in the lower back, leg weakness, or leg numbness.  He also did not have any bowel or bladder problems.  His symptoms did not worsen with coughing or sneezing.  An impression from an x-ray of the lumbosacral spine showed an exacerbation of an old injury and some known degenerative changes.  The Board notes that the associated September 2008 x-ray report stated in the impression that mild degenerative changes were present.  The diagnosis was intervertebral lumbosacral disc degeneration and non-allopathic lesions in the sacral sacroiliac.

A September 29, 2008 form completed for the Family and Medical Leave Act (FMLA), stated that the Veteran had muscle spasms secondary to degenerative disc disease at L5-S1.  The record reported that the Veteran had experienced exacerbations 2 to 3 times a year with the current exacerbation beginning on September 22, 2008.  The form also indicated that the Veteran used muscle relaxers and nonsteroidal anti-inflammatory drugs (NSAIDs) to cope with episodes.  It was estimated that to treat this issue, the Veteran would require 2 to 3 visits with a chiropractor for a period of 2 weeks, 2 to 3 times per year.  The record stated that when the Veteran's muscles seized, he would be incapacitated and not be able to perform work.

In a January 2009 statement, the Veteran stated that when his back went out, he was left completely immobile until the episode passed.  He was usually unable to work for about 5 days.  

The Veteran's lumbar spine disability was evaluated during a January 2009 VA examination.  The Veteran reported that his back went out 2 to 3 times per year, with the last episode occurring in September 2008.  The Veteran stated that he typically experienced a clicking in his back before suffering from an episode, but was unsure what specific factors led to an episode.  When the episodes occurred, they could last from 2 to 7 days.  The Veteran could treat a more minor flare of pain by lying down and using a muscle relaxer.  However, the flare ups were generally severe and he described losing all flexion, extension, lateral rotation, and lateral flexion during a flare up.  The Veteran avoided daily flare ups by using good body mechanics.  The examiner noted that the Veteran did not experience low back pain unless his back had gone out.  The Veteran reportedly did not take pain medications to better enable him to identify when a problem was occurring.  There was no tenderness to palpation in the paravertebral musculature or a spasm.  The spinous processes were also nontender and the iliac crests were level.  He also denied suffering from weakness, stiffness, swelling, heat, redness, instability, locking, fatigue, and lack of endurance in his back.  The Veteran did not use any assistive devices.  He had never had a back surgery, back injections, or a back dislocation.  The examiner stated that the Veteran's back did not show kyphosis or thoracolumbar scoliosis.  The examiner also documented that the Veteran had not suffered from any incapacitating episodes related to intervertebral disc syndrome.  

Range of motion testing for the lumbar spine revealed 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 25 degrees of left lateral flexion, and 45 degrees of lateral rotation bilaterally without pain.  The examiner noted that pain on repetitive use had the primary functional impact on the Veteran's lumbar spine.  However, there was no loss in range of motion due to pain on repetitive use testing.  In addition, there were no objective findings of fatigability, weakness, lack of endurance, or incoordination.  The examiner also observed that the Veteran was able to walk on both his tiptoes and heels.  Heel to toe walking and heel to shin maneuvers were normal.  His deep tendon reflexes in the lower extremities were still normal and his motor strength for the bilateral lower extremities was a 5 out of 5.  Sensory testing also remained normal.  There was no peripheral edema and peripheral pulses were normal.  Straight leg raise testing and Lasegue testing were still negative.  He continued to have no chronic bowel or bladder functional impairment.

In evaluating the effects of the lumbar spine disability on the Veteran's occupation, the examiner noted that the Veteran was working full time.  A flare up could cause him to miss 2 to 5 days of work, 2 to 3 times a year.  However, he did not face any restrictions due to pain or injury when an episode was not occurring.  A January 2009 x-ray report for the lumbar spine stated that there were mild degenerative changes and mild, chronic fracture deformity of L1.  The Board notes that a February 2009 chest x-ray also noted that the Veteran had degenerative changes in the thoracic spine.  The diagnosis was degenerative changes of the lumbosacral spine at L5-S1, with chronic lumbar strain and compression deformity of the body of L1 vertebra.

In an October 2009 VA treatment record, the Veteran reported that his back pain had recurred after he bent down 2 days before the visit.  The record noted that the Veteran's flare ups seemed to be more severe and occurring more often.  The Veteran described his chronic low back pain as aching and stabbing.  He rated the pain at an 8 out of 10 and reported that it interfered with walking.  Movement exacerbated the pain and relief could be obtained with relaxation.  His back had good alignment with no paravertebral tenderness.  In addition, his deep tendon reflexes remained normal, his sensory functioning was intact, and his motor strength was still rated as a 5 out of 5.  Straight leg raise testing was negative.  He still had no motor weakness or incontinence of the bowel or bladder.  It was recommended that the Veteran rest for 2 to 3 days, continue using Flexeril, and try to see a chiropractor.

In November 2009, the Veteran reported that he worked as a postal worker and walked 3 times per week for approximately 45 minutes.  The Veteran stated that his back pain was secondary to repetitive lifting and mechanical stress while working as a postman.  He now reported that his flare ups of pain occurred 4 times a year.  However, there was no back pain at the time of the appointment.  There was no tenderness to palpation.  In terms of aggravating or alleviating factors, this record provided additional details by noting that it was spontaneous movement that aggravated his pain and that stretching and medication also provided relief.  While exercises helped his pain, electrical muscle stimulation and manipulation did not.  Range of motion testing revealed 50 degrees of lumbar flexion, 30 degrees of extension, 10 degrees of left side-bend, 10 degrees of right-side bend, and bilateral rotation that was within normal limits. The record indicated that upon repetition, the Veteran had 40 to 60 degrees of lumbar flexion, 20 to 35 degrees of extension, 15 to 20 degrees of bilateral side-bend, and bilateral rotation that was within normal limits.  The Veteran reported having pain for each category.  His sensory functioning remained intact, strength testing for the bilateral lower extremities was still 5 out of 5, and he displayed normal reflexes for the bilateral lower extremities.  He denied saddle anesthesia and repeated his previous denials of loss of bowel/bladder control, new numbness, tingling, or weakness of the lower extremities.  In December 2009, January 2010, and February 2010, the Veteran still reported having no back pain.  However, he stated in January 2010 that he believed that a wrong movement could trigger a back spasm

The Veteran was provided with another VA examination for his lumbar spine disability in February 2011.  The Veteran informed the examiner that his back went out several times a year with the most recent episode occurring in December 2010.  Range of motion testing for the thoracolumbar spine showed 90 degrees of flexion, 90 degrees of extension, 30 degrees of lateral flexion bilaterally, and 90 degrees of lateral rotation bilaterally.  There was no objective evidence of pain on active range of motion or upon repetitive testing.  The examiner also noted that the Veteran did not have additional limitations after repetitive use testing.  The Veteran's motor examination results were 5 out of 5.  He also had normal muscle tone without any muscle atrophy.  The examiner determined that the Veteran still had a normal posture and gait.  He did not use any assistive devices and there was no limitation to walking.  There were no abnormal spinal curvatures.  Bilaterally, the Veteran did not have spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There were additionally no incapacitating episodes of spine disease.  His bilateral reflexes were normal for the peripheral nerve, biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, and ankle jerk.  Sensory testing also yielded normal results for both the bilateral upper and lower extremities.  The examiner noted that there was no radiculopathy, bowel or bladder incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Lasegue's sign was not positive.  The VA examiner noted that there had been no change in the Veteran's occupational history since his last examination.  The Veteran was currently employed full time as a mail carrier.  During the past 12 month period, he had lost 4 weeks due to back pain.  The examiner stated that the low back disability had no effects on the Veteran's occupation or usual daily activities.  The diagnosis was lumbosacral strain with a compression deformity of L1, narrowing of L5-S1. 

In a September 2011 VA treatment record, the Veteran reported a one week history of localized low back pain that was a 0 out of 10 when resting or lying down and an 8 out of 10 with movement or weight bearing.  He could only obtain temporary relief by using Flexeril and alternating between hot and cold treatment.  The Veteran denied having a recent fall, trauma, or injury.  He also denied numbness, tingling, weakness, radiation of the pain to the lower extremities or back, and a loss of bowel or bladder control.  A subsequent record from this month stated that the Veteran would be given a note for an absence from work.  He was also given a new prescription for Flexeril and Vicodin to use as the occasion required.  One month later in a November 2011, a VA treatment record stated that the Veteran had recently experienced a flare up of low back pain that lasted for 3 weeks.

In November 2012, the Veteran stated that to avoid back pain, he had stopped bending to pick up objects or to tie his shoes.  He asserted that during the year 2012, he had been immobilized 6 separate times for a week each time.  He also reported having more minor episodes occur during the year.  The Veteran explained that he did not seek treatment with each episode as he self-treated with his pain medications and muscle relaxers.  In addition, a chiropractor had instructed his wife how to realign the Veteran's back.  A January 2013 VA treatment record also noted that the Veteran had begun to experience more frequent flare ups in the past year with 6 reported flare ups.  The Veteran additionally reported radiculopathy in his left toe.  According to the record, an x-ray showed a compression fracture at T-11.  He did not have paravertebral tenderness and the record noted normal alignment.

In a January 2013 report for a VA MRI of the lumbar spine, the clinical history noted that the Veteran had worsening chronic low back pain with radiculopathy.  The impression noted multilevel degenerative disc disease with facet atrophy and without any evidence of significant central or lateral stenosis throughout the lumbar spine.  A February 2013 VA treatment record stated that the MRI showed multi-level degenerative disc disease and a bulging disc.  However, there was no spinal stenosis or foraminal stenosis.  In October 2013, a VA treatment record noted that the Veteran continued to have flare ups of low back pain.

The Veteran's low back was again assessed during a June 2014 VA examination.  The Veteran reported that he suffered from daily pain that was a 3 out of 10.  The Veteran also reported having up to 3 flare ups per year.  However, during the past year, the Veteran stated that he had experienced 5 flare ups lasting up to 7 days.  He described the pain during a flare up as severe as well as sharp and rated it as a 9 out of 10.  Precipitating factors for flare ups included prolonged sitting, standing, bending, and lifting.  Alleviating factors consisted of walking and the use of medications.  The Veteran self-treated during flare ups with prescribed medication. 

Range of motion testing showed 70 degrees of forward flexion, 20 degrees of extension, 30 or greater degrees of right lateral flexion, 20 degrees of left lateral flexion, and 30 or greater degrees of both right and left lateral rotation.  Objective evidence of pain began at 0 degrees of forward flexion, 0 degrees of extension, 20 degrees of right lateral flexion, 0 degrees of left lateral flexion, and 20 degrees of both right and left lateral rotation.  There was no additional limitation in range of motion following repetitive use testing.  The examiner also determined that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The examiner stated that pain could significantly limit the Veteran's functional ability during flare ups or when the joint is used repeatedly over time.  However, weakness, fatigability, or incoordination would not limit the Veteran. The examiner also opined that it would be mere speculation to express any additional functional limitation in degrees of additional loss of range of motion as the Veteran was not examined during flare ups or when the joint was used repeatedly over a period of time.

The examiner described the Veteran's gait as coordinated and smooth without any current assistive devices.  In a June 2014 addendum, the examiner noted that the Veteran could sit and lie down on the examination table, but that the Veteran reported having difficulty sitting in a normal chair.  There were still no scars related to the low back disability.  He had no current spasm, redness, or swelling.  Thus, the Veteran did not have a muscle spasm or guarding of the thoracolumbar spine resulting in an abnormal gait or spinal contour.  There was no ankylosis of the spine.  The Veteran did not have a thoracic vertebral fracture with a loss of 50 percent of more of height.  The Veteran denied incapacitating episodes requiring complete bed rest or hospitalization.  Muscle testing remained at 5 out of 5 with no muscle atrophy.  The Veteran also continued to have normal results on the sensory examination.  However, his deep tendon reflexes had decreased to hypoactive for the bilateral knee and ankle reflex examination.

The Veteran reported that he had been experiencing radiation of low back pain to his right hip and leg.  The examiner noted that the Veteran had a history of right hip dislocation and limb length discrepancy.  However, the discrepancy was reduced and the Veteran's wife was taught how to reduce for his recurrent dislocation.
The examiner found that the Veteran had pain across the belt line with tenderness to the mid-lumbar spine.  The examiner determined that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  Straight leg raise testing was also negative.  No other neurological abnormalities were found.  The examiner noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

In terms of employment, the examiner noted that the Veteran was still working on a full time basis as a letter carrier with no prescribed physical limitation.  He reported using sick time under FMLA. The examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work.  However, the examiner noted that the Veteran denied having any prescribed physical restriction for his current postal service job.  Imaging studies of the thoracolumbar spine showed arthritis.  The June 2014 diagnosis was degeneration of the intervertebral disc, multi-level, lumbar spine with facet atrophy and subjective radiculopathy to the right leg.

In a July 2014 statement, the Veteran reported that he experienced sharp pains when walking.  However, he stated that his job did not involve walking and that his employer had been generous with time off when the Veteran was experiencing major muscle spasms.  The Veteran reported having 5 to 6 incapacitating episodes a year.  During such an episode, the Veteran stated that he would be on the ground with an abnormal gait and spinal contour.  He reported that he could not sit for more than a few minutes without his back seizing up.  These episodes usually lasted for 7 days and he required prescription medication and physical therapy to recover.  A VA treatment record from this month noted that the Veteran used Norco for his low back pain as the occasion required.  A subsequent October 2014 VA treatment record indicated that the Veteran had recently experienced a flare up during the previous week, but he was improving at the time of his visit.  During the flare up, the Veteran had missed one week of work.  In August 2015, a VA treatment record stated that the Veteran was taking Norco at the time of the visit due to having an increase in low back pain.

An additional VA examination of the Veteran's lumbar spine disability was conducted in September 2015.  The examiner stated that the Veteran's intermittent back pain became a daily occurrence in approximately 2010 to 2011.  His pain had been increasing since that time.  The Veteran again reported having flare ups of his lumbar spine disability.  He informed the examiner that he had minor flare ups of pain that were a 7 out of 10 in severity every other week.  However, he was able to go to work during a minor flare up.  Major flare ups occurred 4 to 5 times a year and lasted for a week.  He usually missed approximately 3 days of work during a flare up.  The Veteran experienced pain at these times that was a 10 out of 10. According to the Veteran, he would lie down on the floor for 3 days and not dress himself when suffering from a flare up.  The examiner noted that the Veteran reported having functional loss as a result of his low back disability.  She noted that the Veteran could not bend very far at the waist.  He was also unable to climb stairs to deliver packages at work.  The Veteran stated that he preferred to stand rather than sit to prevent tightening in his back.  The Veteran reported using care when exiting or entering a vehicle to avoid a spasm.

The examiner noted that the Veteran's range of motion was abnormal or outside of the normal range.  He had 50 degrees of forward flexion, 25 degrees of extension, 25 degrees of right lateral flexion, 20 degrees of left lateral flexion, 25 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  The examiner noted that the Veteran exhibited pain with each category.  There was also evidence of pain on weight bearing.  In addition, the Veteran was tender to palpation in the right paralumbar area.  The examiner also stated that range of motion itself contributed to functional loss as the Veteran had problems looking over his shoulders and bending forward to pick up objects.  However, the Veteran had no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time. As such, she was unable to state without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner also stated that due to the fact that the Veteran was not examined during a flare up of pain, she was unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limited his functional ability with flare ups. 

The Veteran's muscle strength remained at a normal 5 out of 5 for his bilateral hip flexion, knee extension, ankles plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  There were no scars related to the lumbar spine disability.  The Veteran still had no muscle spasm associated with his lumbar spine disability.  However, the examiner did find that he had both localized tenderness and guarding.  Both of these symptoms resulted in an abnormal gait or abnormal spinal contour.  She explained that the Veteran's left shoulder rides higher than his right shoulder.  The Veteran also had terminal latency reflex scoliosis with concavity to the right in the thoracic area.  The examiner agreed with the June 2014 VA examiner that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  There was also no ankylosis of the spine.  The examiner additionally stated that the Veteran did not have a thoracic vertebral fracture with a loss of 50 percent or more of his height.

His deep tendon reflexes had improved with normal results for both the right and left knee and ankle.  Upon sensory examination, the Veteran's bilateral upper anterior thigh, bilateral thigh/knee, left lower leg/ankle, and left foot/toes were normal. However, both his right lower leg/ankle and his right foot/toes were decreased.  The straight leg raise test was negative bilaterally.  The Veteran also reported experiencing intermittent numbness below the right knee for the past year or so. This symptom could be decreased through leg elevation.  The September 2015 VA examiner determined that the Veteran did have radicular pain or symptoms in the form of mild numbness in the right lower extremity.  The sciatic nerve root was involved and the right side was mildly affected.  There were no other neurological abnormalities or findings related to the Veteran's lumbar spine disability.  The examiner opined that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the thoracolumbar spine documented arthritis.  The examiner opined that the Veteran's lumbar spine disability impacted his ability to work.  She noted that the Veteran was able to use leave under the FMLA for the days that he missed work due to his back.  In addition, the Veteran's job did not require him to walk.  He was able to complete his job duties by standing in one place and filling boxes with mail.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine and lumbar strain with compression deformity of the body of L1.  

Analysis 

In order to warrant a higher 40 percent rating, the Veteran's lumbar spine disability must show forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the evidence does not reflect that the Veteran's forward flexion has ever been limited to 30 degrees or less during the period on appeal.  At most, his flexion has been limited to 50 degrees during initial range of motion testing and 40 degrees with repetition in November 2009.  In addition, the probative evidence of record does not objectively demonstrate the presence of ankylosis.

However, the Board finds that that the a 40 percent disability rating is warranted on the basis of functional loss due to severe flare ups causing additional disability.  See DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. § 4.40, 4.45.  The Board finds that during a flare up, the Veteran's lumbar spine disability is manifested by symptoms that more nearly approximate favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  

The September 2008 FMLA form noted that the Veteran would become incapacitated during an exacerbation and he would be unable to work.  In addition, the Veteran reported during the January 2009 VA examination that he lost all of his flexion, extension, lateral rotation, and lateral flexion during a flare up.  This report is consistent with the Veteran's November 2012 statement that he had been immobilized for a week with each flare up during the preceding year.  Further support is found in his statements from the September 2015 VA examination that he was unable to dress himself and he had to lie on the floor for three days when going through a flare up.  The Veteran is competent to report these observable symptoms and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability rating for lumbosacral strain with compression deformity of the body of L1, and degenerative changes, including narrowing at L5-S1, is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.7.
 
The next higher rating of 50 percent is not warranted, as the evidence does not reflect unfavorable ankylosis of the entire thoracolumbar spine.  Rather than suggesting that his spine is fixed in flexion or extension, the Veteran's reports indicate that a flare up fixes his spine in a neutral position while lying on the floor.  Although the Veteran reported having an abnormal spinal contour during flare ups in July 2014, he did not report that he his spine was fixed in flexion or extension.  In addition, the January 2009 VA examination report stated that he lost all flexion and extension during a flare up.  Thus, the limitation of the lumbar spine during a flare up is in an anatomically favorable, rather than an unfavorable position, and the requirements for a 50 percent rating are not met.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  No additional compensation for functional loss resulting from the factors addressed in Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59 is warranted, as this impairment has been addressed by the 40 percent rating assigned in this decision.

Although the June 2014 VA examiner marked that the Veteran had intervertebral disc syndrome, the same examiner in addition to the September 2015 VA examiner documented that the Veteran did not have intervertebral disc syndrome.  Under these circumstances, a rating based on intervertebral disc syndrome is inappropriate.  Additionally, the Veteran denied having doctor-ordered bed rest at the 2014 VA examination.  Accordingly, regarding of the diagnosed disability, an increased evaluation on this basis is not warranted.  

The Board has also evaluated whether a separate rating should be awarded for neurological abnormalities.  First, during the pendency of this appeal, a separate evaluation was assigned for the Veteran's radiculopathy of the right lower extremity.  The Veteran has not appealed either the evaluation assigned or the effective date and as such, those issues are not for consideration.  Regarding the left lower extremity, the evidence of record demonstrates that there are no objective neurological abnormalities in that regard.  For example, in September r2008, straight leg raise testing was negative and there were no abnormal results upon sensory and motor examinations.  Reflexes were normal.  The Veteran did not report leg weakness or leg numbness and he did not have any bowel or bladder problems.  At the January 2009 VA examination, the Veteran's deep tendon reflexes in the lower extremities were normal and his motor strength for the bilateral lower extremities was a 5 out of 5.  Sensory testing was normal and straight leg raise testing and Lasegue testing were negative.  There was no chronic bowel or bladder functional impairment.  In an October VA treatment record, the Veteran's deep tendon reflexes were normal, his sensory functioning was intact, and his straight leg raise testing was negative.  There was no motor weakness or incontinence of the bowel or bladder.  

In November 2009, there was intact sensory functioning, 5/5 strength testing for the bilateral lower extremities, and normal reflexes for the bilateral lower extremities.  The Veteran denied saddle anesthesia, loss of bowel/bladder control, new numbness, tingling, or weakness of the lower extremities.  At the February 2011 VA examination, the Veteran's bilateral reflexes were normal, sensory testing was normal, and there was no radiculopathy, bowel or bladder incontinence, erectile dysfunction, numbness, or paresthesias.  In a September 2011 VA treatment record, the Veteran denied numbness, tingling, weakness, radiation of the pain to the lower extremities or back, and a loss of bowel or bladder control.  In a January 2013 VA treatment record, however, the Veteran reported radiculopathy in his left toe.  At a June 2014 VA examination, there was 5/5 muscle testing and normal results on the sensory examination.  However, his deep tendon reflexes had decreased to hypoactive for the bilateral knee and ankle reflex examination.  The examiner found determined that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  Straight leg raise testing was also negative.  No other neurological abnormalities were found.  At the September 2015 VA examination, there was 5/5 muscle strength bilaterally and no muscle atrophy.  The Veteran's deep tendon reflexes and sensory examination were normal bilaterally.  The straight leg raise test was negative bilaterally.  The Veteran also reported experiencing intermittent numbness below the right knee for the past year or so. The September 2015 VA examiner determined that the Veteran did have radicular pain or symptoms in the form of mild numbness in the right lower extremity, but found there were no other neurological abnormalities or findings related to the Veteran's lumbar spine disability.  Assessing the evidence over the course of the appeal period, the objective evidence of record does not indicate other neurological abnormalities.  Accordingly, no additional separate evaluations are for assignment.

In addition, the Veteran has not been documented to have any scars related to his lumbar spine disability to warrant a separate rating under Diagnostic Codes 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted as the severity has remained relatively constant throughout the time period.

Extraschedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which governs the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the Veteran's lumbar spine.  The Veteran does not have symptoms associated with his lumbar spine disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under Diagnostic Code 5242, which takes into account pain, limitation of motion, and comitant functional limitations.  The Veteran has not reported symptoms stemming from the disability that are not currently considered in the rating criteria.  In addition, there is no allegation or indication that the combined effects of the Veteran's service-connected disabilities present an exceptional disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's lumbar spine disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).



ORDER

An evaluation of 40 percent, but no higher, for lumbosacral strain with compression deformity of the body of L1, and degenerative changes, including narrowing at L5-S1, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


